The sole question is whether the paper-writing which the prisoner has been convicted of forging is a receipt for money, within Laws 1801, ch. 6. The necessary effect of setting up such a paper against Logan, provided it was genuine, was to discharge the prisoner from all such demands of Logan *Page 2 
as come within the denomination of a book account. To acknowledge the receipt of a book account in full is equivalent to an acknowledgement that the amount of the account has been paid. Had the paper omitted the words "in full" its meaning would have been equivocal, and it might have been difficult to pronounce whether Logan had received a book account belonging to Dalton or himself, that is, a book account kept by Dalton against Logan, or payment of an account which Logan exhibited against Dalton. But the language in which it is expressed leaves no doubt that it purports to be a receipt or acknowledgment of payment on the part of Logan of his account against Dalton. Is it then to be understood as a receipt for money? An account is a register of facts relating to money which, when kept in a book, is thence called a book account. Money has become the universal instrument of commerce, by the intervention of which goods of all kinds are bought and sold. Accounts are kept in money, and a creditor may always exact it in preference to any commodity. When debts are paid in money it is according to the usual mode of business; when they are paid in anything else it is in consequence of some special agreement of the parties. When one says he has paid or received a debt we understand without further explanation that he has paid or received it in money. If a creditor put at the foot of an account, "Received the above in full," we infer that he has received the (5)   money, because the account is so kept. It would be doing violence to the import of language and to our understanding of the settled mode of transacting business to construe this receipt in any other manner. The law must bear upon the dealings of men in the way of their daily course and practice; but if this paper be not a receipt for money then all the purposes of forgery may be successfully accomplished without incurring the penalty of the crime. A paper shall be available as a receipt for money because it is so understood by every man who reads it; still as it omits the word money it does not come within the statute!
We think the conviction is proper and that the judgment of the law, as prescribed in the act of 1801, ch. 6, ought to be passed on the prisoner.
No error. *Page 3 
(6)